Citation Nr: 0124921	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  95-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids with residuals of closed colostomy and 
coloproctostomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and A.D.



INTRODUCTION

The veteran served on active duty from February 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered, beginning in 
February 1995, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The Board has 
determined that further development is necessary as to the 
issue of entitlement to service connection for PTSD.  
Therefore, the Board will only address whether the claim for 
service connection for hemorrhoids with residuals of 
colostomy and coloproctostomy should be reopened in the body 
of this decision and reserve further comment on the PTSD 
issue for the remand portion of this decision.


FINDINGS OF FACT

1.  In an unappealed April 1984 rating decision, the RO 
denied service connection for hemorrhoids with residuals of 
closed colostomy and coloproctostomy.

2.  Some of the additional evidence received since the RO's 
April 1984 decision is not cumulative and bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1984 RO decision, denying service connection 
for hemorrhoids with residuals of closed colostomy and 
coloproctostomy, is final.  38 U.S.C.A. §§ 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  New and material has been received since the April 1984 
rating decision; thus, the claim of entitlement to service 
connection for hemorrhoids with residuals of closed colostomy 
and coloproctostomy is reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001); 38 C.F.R. § 3.156, 
20.1105 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (now 
codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for benefits under laws administered 
by VA.  VCAA is applicable to all claims filed on or after 
the date of enactment or filed before the date of enactment 
and not yet final as of that date.  See 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The veteran seeks to reopen a claim of entitlement to service 
connection for a colon disability.  The veteran submitted his 
request to reopen this claim in September 1994.  The Board 
initially finds that the veteran has been fully advised of 
the evidentiary requirements to reopen a claim of service 
connection.  Specifically, the Board notes that the veteran 
has been provided this information by the RO in letters, as 
well as the statement of the case (SOC) issued in April 1995, 
and supplemental statement of the case (SSOC) issued in 
August 1995.  He was also advised of the evidence needed to 
reopen this claim at the personal hearing conducted in June 
1995.  

Regardless of the changes instituted by the VCAA, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  The provisions of the VCAA do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 38 
U.S.C.A. § 5108.  See id.  However, VA does have a 
responsibility to attempt to obtain any relevant, available 
evidence identified by the claimant as potentially new and 
material evidence in the case of a claim to reopen.  In the 
instant case, the Board finds that no such potential new and 
material evidence has been identified.  Thus, no further 
development is warranted prior to determining whether the 
claim should be reopened.

The Board will now address the issue of whether the veteran 
has presented new and material evidence to warrant reopening 
his previously denied claim.

II. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids with residuals of closed colostomy and 
coloproctostomy

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); see also 38 C.F.R. §§ 20.302, 20.1103 (2000).  An 
exception to this rule is articulated in 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

"New and material evidence" is defined by VA regulation.  
See 38 C.F.R. § 3.156(a) (2000).  It is further noted that 
the regulatory definition of "new and material evidence" 
was recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
However, this regulatory change affects only claims filed on 
or after August 29, 2001.  As previously indicated above, the 
veteran submitted his claim in September 1994.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R § 3.156(a) which was in effect prior to 
August 29, 2001.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hemorrhoids and residuals of colostomy and coloproctostomy.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for hemorrhoids with 
residuals of closed colostomy and coloproctostomy in an April 
1984 rating decision, on the basis that there was no medical 
evidence of a relationship between his hemorrhoids and colon 
disorder and his prior service or in-service fissurectomy.  
That same month, the veteran received written notification of 
this action and was advised of his appellate rights.  The 
veteran submitted a notice of disagreement (NOD) in April 
1984, the RO also issued a SOC in April 1984.  However, the 
veteran failed to submit a substantive appeal within one year 
of the notification.

Since the veteran did not perfect an appeal of the April 1984 
RO decision, it became final and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.1103 (2000).

As noted above, an exception to this rule is articulated in 
38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the event that it is determined that new and material 
evidence has been submitted, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
However, this step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

The evidence of record at the time the RO considered this 
issue in April 1984 included the veteran's service medical 
records; private hospital records from Bethany Medical Center 
dated in April 1972, October 1976, December 1976, June 1981, 
June 1983, and August 1983; a July 1983 statement from T. M. 
Sifers, MD; and a report of VA compensation examination 
conducted in December 1983.  

Evidence submitted since the April 1984 decision includes 
copies of additional private hospital records from the 
veteran's hospital admissions in October 1976 and June 1981, 
as well as a copy of a private medical record from Trinity 
Lutheran Hospital, dated in May 1977.  These records indicate 
a history of anal bleeding and constipation since at least 
the veteran's in-service fissurectomy in January 1976.  The 
Board finds that these records are "new" as they were not 
previously of record when the RO considered this issue in 
April 1984.  In addition, this evidence is probative of the 
central issue in this case as to whether there is a link 
between the veteran's post-service hemorrhoids and colon 
disorder and his service to include in-service fissurectomy 
performed in January 1976.  The Board further finds that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that new and material evidence has been 
submitted since the April 1984 rating decision; thus, the 
claim for service connection for hemorrhoids with residuals 
of closed colostomy and coloproctostomy must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate in this case to satisfy the VA's duty 
to assist as defined in the Veterans Claims Assistance Act of 
2000 and the recently promulgated implementing VA 
regulations.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for hemorrhoids with 
residuals of closed colostomy and coloproctostomy is reopened 
and, to this extent only, the appeal is granted.


REMAND

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims, and recent 
statutory revisions ensure that this duty applies to all new 
claims for compensation.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
The Board finds that VA must fulfill this duty with respect 
to the veteran's claim of entitlement to service connection 
for hemorrhoids and colon disorder, as well as his claim of 
entitlement to service connection for PTSD.

Service connection for hemorrhoids with closed colostomy and 
coloproctostomy

Review of the medical evidence of record reveals that prior 
to service in April 1972, the veteran was noted to have a 
history of constipation for which he used laxatives.  The 
veteran's available service medical records indicate that the 
veteran was seen in December 1975 complaining of a six-month 
history of recurrent bloody stools and pain.  On 
proctosigmoidoscope examination in mid-December 1975, the 
veteran was found to have a 2x3mm polyp at 20 cm from the 
anal margin.  Thereafter the veteran was seen for complaints 
of increased pain, diarrhea, and rectal bleeding since the 
proctosigmoidoscopy.  In January 1976, the veteran was 
diagnosed to have a right anal fissure which did not respond 
to conservative treatment.  A fissurectomy was performed in 
January 1976.  Following this surgery, the veteran continued 
to complain of rectal bleeding and pain in February and March 
1976.  In May 1976, it was noted that the veteran was to be 
discharged due to his obesity.  The discharge examination 
report, dated in July 1976, noted that the veteran "had 
excision of anal fissure January, 1976 - currently not 
symptomatic."

Post-service private medical records indicate that the 
veteran was treated for external and internal hemorrhoids 
within a few months of his discharge from service.  He was 
admitted to the hospital twice in October 1976 with history 
of constipation, pain and anal bleeding since January 1976.  
He was diagnosed to have internal and external hemorrhoids.  
In December 1976 the veteran underwent a hemorrhoidectomy and 
sigmoidoscopy for external and internal hemorrhoids.  In May 
1977, the veteran was briefly hospitalized with complaint of 
continued anal bleeding and constipation.  

There is no further evidence of medical treatment for this 
condition until June 1981, when private medical records 
indicate the veteran was hospitalized for abdominal pain and 
melanotic stools.  The final diagnosis was chronic 
cholecystitis.  A hospital summary dated in May 1983, 
indicated that the veteran was admitted with a history of 
feal incontinence with previous history of multiple 
surgeries.  The veteran's incontinence had become 
debilitating; thus he was admitted for evaluation for 
sphincteroplasty and colostomy.  During that admission the 
veteran underwent surgery for diverting colostomy and anal 
sphincteroplasty.  In July 1983, the veteran was again 
admitted and underwent takedown colostomy and 
coloproctostomy.

The Board notes that VA medical treatment records dated from 
1993 to the present indicate that the veteran has received 
treatment for a colon disorder; however, the veteran's 
medical history from 1983 until 1993 is unknown as no 
development was undertaken in this case until the veteran 
submitted a request to reopen his claim in 1994.  On remand, 
the RO should attempt to obtain copies of the veteran's 
medical records, dated from 1983 to 1993, pertaining to 
treatment for a rectal and/or colon disorder.    

The Board further notes that the veteran should be afforded a 
medical examination, by a proctologist or other qualified 
surgeon, to determine the nature of the veteran's current 
disability and provide a medical opinion as to whether it is 
at least as likely as not that the veteran's current 
disability is etiologically related to his period of active 
service, to include the in-service fissurectomy performed in 
January 1976.  

Service connection for PTSD

The veteran has alleged that he currently suffers from PTSD 
as a result of combat stressors which occurred while serving 
aboard various ships off the waters of Vietnam.  Although the 
veteran's DD Form 214 and service personnel records do not 
indicate service in Vietnam, the Board does note that as 
early as October 1976, the veteran reported to a private 
physician that he had served 18 months overseas to include 
Vietnam and the Far East.  In August 1996, the veteran 
provided a list of the U.S. Navy ships to which he was 
assigned.  The record also contains written statements from 
the veteran as well as narrative accounts in the veteran's VA 
medical records as to his alleged combat stressors.  

In the Board's previous Remand of May 1997, the Board found 
that the VA had failed to adequately develop the veteran's 
claim with regard to his alleged in-service stressors.  
Specifically, the Board directed that whether or not 
additional information was obtained from the veteran with 
regard to his alleged in-service stressors, the RO was to 
prepare a summary of all claimed stressors and forward the 
summary, with copies of all associated documents, to the 
Department of the Army, U.S. Army and Joint Services 
Environmental Support Group (ESG) (now known as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  Careful review of the claims folder reveals 
that this was not accomplished.  However, the Board does note 
that the RO attempted to verify whether the veteran had 
Vietnam service with the National Personnel Records Center 
(NPRC) and received a response in June 2001, that no evidence 
was found that the veteran's units had service in Vietnam.  

In order to establish service connection for PTSD, there must 
be  medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  

In a recent opinion, the VA General Counsel stated that the 
term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  That 
opinion further states that the phrase "engaged in combat 
with the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.

Thus, the determination as to whether the veteran had been in 
combat is a critical part of the adjudication of a PTSD 
claim.  The Board finds that the previous development 
undertaken by the VA is inadequate to make a determination as 
to whether the veteran did have combat with the enemy.  Thus, 
the RO should undertake development to obtain information 
concerning the veteran's specific unit(s) during the time 
period when the veteran alleges he served on ships in the 
waters off Vietnam.  If such unit records can not be 
obtained, the VA is to explain fully the reasons for their 
unavailability.

Again, the RO should contact the USASCRUR to request 
verification of the veteran's alleged in-service stressors.  
The USASCRUR should provide a detailed and complete 
explanation of any inability to locate the requested records 
of the veteran and his unit(s).  

In light of the above, this case is again REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional treatment records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record, to include VA 
treatment records, and associate them 
with the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination, by a 
proctologist if available, to determine 
the nature and extent of any current 
rectal and/or colon pathology.  The 
examiner should review the claims folder 
and a copy of this REMAND prior to 
examination and is requested to indicate 
such review in the written examination 
report.  A complete clinical history 
should be obtained, all necessary tests 
and studies should be accomplished and 
all clinical manifestations should be 
reported in detail.  

The examiner is requested to provide a 
medical opinion regarding whether it is 
at least as likely as not that the 
hemorrhoid symptomatology noted in 
October 1976 existed during the veteran's 
service.  The examiner is further 
requested to provide a medical opinion 
regarding whether it is at least as 
likely as not that any current disability 
of the veteran is etiologically related 
to the veteran's period of service, to 
include the in-service fissurectomy 
performed in January 1976.  The rationale 
for all opinions expressed should also be 
provided in the written examination 
report.

3.  With regard to the PTSD claim, 
regardless of any response or 
correspondence received from the veteran, 
or the lack of any response, the RO 
should review the record of the claim and 
prepare an initial summary of all 
stressors, both combat-related and not, 
that have been alleged.  Then, the RO 
should seek from the USASCRUR and any 
other appropriate organization, 
additional records and other documents 
pertinent to those claimed stressors 
which allegedly occurred in Vietnam.  If 
any organization is unable to provide the 
information and/or records requested, it 
should be asked to direct the RO to 
alternative sources thereof.  

If, after making reasonable efforts, the 
RO is unable to secure any evidence as a 
result of these procedures, it must 
notify the veteran and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that the 
efforts to obtain any records for the 
veteran from any federal department or 
agency must continue until the records 
are obtained, unless it is reasonably 
certain that they do not exist or that 
further efforts to obtain those records 
would be futile.  Therefore, the RO is 
requested to inquire of all possible 
custodians.

4.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 
5100-5103A, 5106-7 (West Supp. 2001), and 
implementing VA regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented at once.

5.  Thereafter, the RO should review the 
expanded record and readjudicate the 
claim of entitlement to service 
connection for PTSD, and adjudicate the 
claim of entitlement to service 
connection for a rectal and colon 
disorder (previously denied as 
"hemorrhoids and residuals of closed 
colostomy and coloproctostomy).  

With regard to the PTSD issue, the RO 
should make a specific finding, with 
reasons and bases, as to whether the 
veteran engaged in combat.  The claim 
must be evaluated in the light of both 
the former and the current regulations 
applicable to the issue of entitlement to 
service connection for PTSD.  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

With regard to the issue of service 
connection for a rectal and/or colon 
disorder, the Board reminds the appellant 
that it may ultimately exercise appellate 
jurisdiction only when there has been a 
timely presentation of a notice of 
disagreement, and the perfecting of an 
appeal with the submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996) (It is a 
well established doctrine that any 
statutory tribunal must ensure that it 
has jurisdiction over each case before 
adjudicating the merits, that a potential 
jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by 
any party, at any stage in the 
proceedings, and, once apparent, must be 
adjudicated.); FW/PBS, Inc. v. Dallas, 
493 U.S. 215, 230-31 (1990).  

7.  The case should then be returned to 
the Board for appellate review.

By this REMAND, the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 

submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 



